DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Fig. 6 (claims 1-2, 5, 7, 11, 15 and 18) in the reply filed on 4.4.2022 is acknowledged.  The traversal is on the ground(s) that “Fig. 6 and all the remaining species are in the same technical field, and the search and the applicant believes that the examination would not place serious burden on the Examiner”.  This is not found persuasive because the previous Office Action (OA), mailed 2.10.2022, addresses at p. 2 both the reasons why the species are independent or distinct, and, why there is an examination/search burden which the applicant has not addressed and are maintained despite the species being in a common technical field as alleged by the applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 6, 8-10, 12-14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4.4.2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of inorganic encapsulation layers and a plurality of organic encapsulation layers that are alternately stacked” (claims 1 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The difference of the preambles of claims 1 and 18 does not appear to require a difference in claim scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 11, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, “a plurality of sub-pixels each comprising a light-emitting element” indicates there is a plurality of light-emitting elements; however, “a thin film encapsulation layer located at a side of the light-emitting element facing away” and “an organic color conversion layer configured to convert a color of light emitted by the light-emitting element” (emphasis added) refer to a singular light-emitting element. It is unclear if the claim is drawn to a plurality of elements or a singular instance of an element, and, if said singular instance is part or not of the plurality thereof; namely, the claim appears to interchangeably use plural and singular terms which obscure the scope of the claim.  None of the dependent claims of base claim 1 addresses this deficiency.
Regarding claim 15, “the light-emitting element is an organic light-emitting diode, a light-emitting diode” is indefinite. An organic LED falls within the scope of an LED, and, reciting both a narrow limitation (organic LED) and a broad limitation (LED) in the same claim causes confusion regarding the scope of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120119239 A1) in view of Lee et al. (of record, US 20190157354 A1).
Regarding claims 1 and 15, Kim discloses (claim 1) a display panel (Fig. 1), comprising: a substrate (110); a plurality of sub-pixels (100B/100G/100R) each comprising a light-emitting element (130B/130G/130R); a thin film encapsulation layer (160) located at a side of the light-emitting element facing away from the substrate (Fig. 1) and comprising a plurality of inorganic encapsulation layers (161b and 162b) and a plurality of organic encapsulation layers (161a, 162a, and 163a) that are alternately stacked ([0041], Fig. 1); and a color filter layer (170) located at a side of the thin film encapsulation layer facing away from the substrate (Fig. 1), and, (claim 15) wherein the light-emitting element is an organic light-emitting diode ([0039]), a light-emitting diode, or a light source emitting light in ultraviolet wave band.
Kim fails to disclose (claim 1) at least one of the plurality of organic encapsulation layers being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element.
Lee discloses an organic color conversion layer (220) configured to (MPEP 2111, 2112 and/or 2114) convert a color of light emitted by the light-emitting element ([0063], [0067]).
It would have been obvious to one of ordinary skill in the art to modify an organic encapsulation layer of Kim with the organic encapsulation layer of Lee and arrive at the claimed invention so as to enable “high luminous efficiency and a narrow full width at half maximum (“FWHM”) in a visible-light region” (Lee, [0005]).
Regarding claim 2, Kim fails to disclose wherein the light-emitting element of each of the plurality of sub-pixels is a blue light light-emitting element (Note that [0039] discloses “...may include, for example, blue, green, and red light-emitting layers 130B, 130G, and 130R, but the present embodiment is not limited thereto”).
Lee discloses wherein the light-emitting element (100A) of each of the plurality of sub-pixels (RGB, [0074]) is a blue light light-emitting element ([0061], Fig. 1).
It would have been obvious to modify the light-emitting elements of Kim and employ blue light-emitting elements in view of Lee and arrive at the claimed invention so as to enable “high luminous efficiency and a narrow full width at half maximum (“FWHM”) in a visible-light region” (Lee, [0005]) and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 18, Kim discloses  a display device, comprising a display panel (Fig. 1), wherein the display panel comprises: a substrate (110); a plurality of sub-pixels (100B/100G/100R) each comprising a light-emitting element (130B/130G/130R); a thin film encapsulation layer (160) located at a side of the light-emitting element facing away from the substrate (Fig. 1) and comprising a plurality of inorganic encapsulation layers (161b and 162b) and a plurality of organic encapsulation layers (161a, 162a, and 163a) that are alternately stacked ([0041], Fig. 1); and a color filter layer (170) located at a side of the thin film encapsulation layer facing away from the substrate (Fig. 1).
Kim fails to disclose at least one of the plurality of organic encapsulation layers being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element.
Lee discloses an organic color conversion layer (220) configured to (MPEP 2111, 2112 and/or 2114) convert a color of light emitted by the light-emitting element ([0063], [0067]).
It would have been obvious to one of ordinary skill in the art to modify an organic encapsulation layer of Kim with the organic encapsulation layer of Lee and arrive at the claimed invention so as to enable “high luminous efficiency and a narrow full width at half maximum (“FWHM”) in a visible-light region” (Lee, [0005]).
Claims 1, 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Gai et al. (US 20180197920 A1).
Regarding claims 1 and 15, Kim discloses (claim 1) a display panel (Fig. 1), comprising: a substrate (110); a plurality of sub-pixels (100B/100G/100R) each comprising a light-emitting element (130B/130G/130R); a thin film encapsulation layer (160) located at a side of the light-emitting element facing away from the substrate (Fig. 1) and comprising a plurality of inorganic encapsulation layers (161b and 162b) and a plurality of organic encapsulation layers (161a, 162a, and 163a) that are alternately stacked ([0041], Fig. 1); and a color filter layer (170) located at a side of the thin film encapsulation layer facing away from the substrate (Fig. 1), and, (claim 15) wherein the light-emitting element is an organic light-emitting diode ([0039]), a light-emitting diode, or a light source emitting light in ultraviolet wave band.
Kim fails to disclose (claim 1) at least one of the plurality of organic encapsulation layers being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element.
Gai discloses at least one of the plurality of organic encapsulation layers (6, 8 and/or 10) being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element (3+, Fig. 1(a), [0028], “at least one of the organic layer 6, the organic layer 8 and the organic layer 10 are arranged including a color conversion layer”).
It would have been obvious to one of ordinary skill in the art to modify an organic encapsulation layer of Kim with the organic encapsulation layer of Gai and arrive at the claimed invention so as to enable full-color technology (Gai, [0004]) and/or “effectively increase the aperture ratio of the OLED device while making the device thinner” (Gai, [0030]).
Regarding claim 2, Kim fails to disclose wherein the light-emitting element of each of the plurality of sub-pixels is a blue light light-emitting element (Note that [0039] discloses “...may include, for example, blue, green, and red light-emitting layers 130B, 130G, and 130R, but the present embodiment is not limited thereto”).
Gai discloses wherein the light-emitting element (3+) is a blue light light-emitting element ([0035]).
It would have been obvious to modify the light-emitting elements of Kim and employ blue light-emitting elements in view of Gai and arrive at the claimed invention so as to enable full-color technology (Gai, [0004]), “effectively increase the aperture ratio of the OLED device while making the device thinner” (Gai, [0030]), and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 18, Kim discloses  a display device, comprising a display panel (Fig. 1), wherein the display panel comprises: a substrate (110); a plurality of sub-pixels (100B/100G/100R) each comprising a light-emitting element (130B/130G/130R); a thin film encapsulation layer (160) located at a side of the light-emitting element facing away from the substrate (Fig. 1) and comprising a plurality of inorganic encapsulation layers (161b and 162b) and a plurality of organic encapsulation layers (161a, 162a, and 163a) that are alternately stacked ([0041], Fig. 1); and a color filter layer (170) located at a side of the thin film encapsulation layer facing away from the substrate (Fig. 1).
Kim fails to disclose at least one of the plurality of organic encapsulation layers being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element.
Gai discloses at least one of the plurality of organic encapsulation layers (6, 8 and/or 10) being an organic color conversion layer configured to convert a color of light emitted by the light-emitting element (3+, Fig. 1(a), [0028], “at least one of the organic layer 6, the organic layer 8 and the organic layer 10 are arranged including a color conversion layer”).
It would have been obvious to one of ordinary skill in the art to modify an organic encapsulation layer of Kim with the organic encapsulation layer of Gai and arrive at the claimed invention so as to enable full-color technology (Gai, [0004]) and/or “effectively increase the aperture ratio of the OLED device while making the device thinner” (Gai, [0030]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Gai et al. as applied to claim 1, and further in view of Fujita (US 20140312339 A1).
Regarding claim 11, Kim/Gai fail to disclose wherein the organic color conversion layer is formed by coating with an organic phosphor material.
Fujita discloses wherein the organic color conversion layer (20/26/27) is formed by coating with an organic phosphor material ([0187]).
It would have been obvious to one of ordinary skill in the art to employ organic phosphor materials in Kim/Gai in view of Fujita and arrive at the claimed invention so as to achieve color conversion with a well-known and understood material which would have yield predictable results to one of ordinary skill in the art and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Allowable Subject Matter
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest wherein in a direction perpendicular to a plane of the substrate, the red color resist overlaps the red conversion layer, the green color resist overlaps the green conversion layer, and the white color resist overlaps the second organic layer as recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894